Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of group I, claims 21-48 in the reply filed on 8/25/2021 is acknowledged.
Claims 49-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24, 26-30, 35-44 and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Counts et al. (U.S Patent No. 5144962) in view of Pan (U.S Patent No. 20100242974).
Regarding claim 21, Counts discloses a device for generating an inhalable aerosol, the device comprising: a body; an electronic heater disposed within the body, the electronic heater configured to heat a vaporizable material to generate the inhalable aerosol; and a controller, the controller configured to regulate an operating temperature of the electronic heater (Abstract and fig. 8); Counts also discloses having the heating element at a low temperature in standby mode not exceeding the preferred temperature of flavor component (figs. 9-10).  Counts does not expressly disclose activation of the electric circuit by a user is puffing on a device.  Pan discloses a device for generating an inhalable aerosol wherein a detection of an airflow 
Regarding claims 22 and 39, Counts discloses a standby operating temperature of the electronic heater in the standby mode is lower temperature (column 10, lines 56-68); therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive to the claimed range.  
Regarding claims 23 and 40, Counts discloses the set point operating temperature range from 100 to 500 °C overlapping with the claimed range (column 3, lines 53-61).
Regarding claims 24 and 46, Counts discloses the set point operating temperature of the electronic heater is fixed (column 3, lines 53-61).  
Regarding claims 26 and 41-42,  since Pan discloses the controller (chip) can turn on the electric power source to supply an electricity current with a predefined time length, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the controller is further configured to cause the electronic heater to convert from the on mode to the standby mode based on determining, while the electronic heater is in the on mode, when the electronic heater has been in the on mode for a predetermined length of time.  
Regarding claim 27, Counts discloses the device can have a flow sensor (column 11, lines 1-15)  therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to also include a vibration sensor to enhance detection of flow. 

Regarding claims 29 and 43, Counts discloses wherein the electronic heater is further configured for an off mode; and wherein the controller is further configured to cause the electronic heater to convert from the off mode to the on mode based on determining (column 7, lines 5-15), while the electronic heater is in the off mode, one or more of (i) press of the touch-sensitive user interface, (ii) removal of the device from the charging cradle, or (iii) movement of the device.  
Regarding claims 30, 36-37 and 44, Counts discloses the device can have a flow sensor (column 11, lines 1-15) and Pan discloses the device can have airflow sensor [0015]; therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to also include a vibration sensor to enhance detection of motion.
Regarding claim 38, Counts discloses a battery configured to provide power to the electronic heater (fig. 9).  
Claims 25, 31-35, 45 and 47-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Counts et al. (U.S Patent No. 5144962) in view of Pan (U.S Patent No. 20100242974) and further in view of McGhin et al. (U.S Pub. No. 20090110379).
Regarding claims 25, 35 and 47-48, Counts does not expressly disclose a user selection of the user-selectable operating temperature.  McGhin discloses set pint temperature can be input by a user [0024].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have include a user interface in communication with the controller; wherein the set point operating temperature of the electronic heater is a user-selectable operating temperature, the controller further configured to: receive, via the user interface, a user selection of the user-selectable operating temperature; and based on the 
Regarding claims 31 and 45, Counts does not expressly disclose the controller comprises a PID control loop.  McGhin discloses that advantage of using PID feedback loop to control and maintain a set point temperature [0025].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that Counts’s controller comprises a proportional integral derivative (PID) control loop, the PID control loop configured to control the electronic heater to maintain a set point operating temperature for the on mode and to maintain a standby operating temperature for the standby mode.  
Regarding claim 32, Pan discloses the PID control loop comprises a thermistor located one of on or adjacent to a heater circuit of the electronic heater [0025].  
Regarding claim 33, Pan discloses a microcontroller is capable of communication with the thermistor;  4U.S. Patent Application No. 16/372,354 wherein the microcontroller is configured to: acquire A/D measurements; and based on the A/D measurements, calculate a value for a PID control variable [0025].  
Regarding claim 34, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the controller is capable of further configured to, based at least on the PID control variable, affect one or more of a duty cycle or a power output of the heater circuit for the regulating of the operating temperature of the electronic heater.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/            Examiner, Art Unit 1747